Exhibit January 11, 2010 Dear Fellow Shareholder: I wanted to take this opportunity to write to you. 2009 will certainly go down in history as one of the most challenging years ever for the banking industry. Your Company, like thousands of others across the country, felt a significant impact from this recession. I am enclosing, for your review, a recent press release which spoke to this, and to our most recently declared dividend. The essence of the release was the decision to cut the quarterly dividend on the common stock from $0.20 per share to $0.10 per share. I can tell you that this was an incredibly difficult decision for your Board. With some deterioration of credit quality in our loan portfolio, coupled with persistent charges in our investment portfolio, there was a desire on the part of your Board to preserve capital. For more detail on these matters, please review our most recent Quarterly Report on Form 10-Q that was filed with the Securities and Exchange Commission. Of equal concern was your Board’s recognition that many of you rely on the dividend as part of your budget. What emerged from the Board’s deliberations was a decision, based on today’s circumstances, to find a balance between taking the actions necessary to preserve sufficient capital and providing a dividend. The Board believes this result is in the best interests of the Company and, thus, you our shareholder. While buffeted by these extraordinary events, we continue to be encouraged by the strength of our core earnings. By this, I mean the earnings your Company derives from what we earn on our loans and investments, less the amount we pay our depositors and other funding sources. We continue to see gains in core earnings year after year, as well as through the third quarter of 2009. Sales in our trust department and through our insurance area have been excellent through the third fiscal quarter of 2009. As the markets for these products strengthen, we hope to see the resumption of income growth for these two important fee income lines of business. We believe our outlook for the future is positive. Yes, 2009 was the most challenging year in nearly a century for your Company. And, yes, we expect that during 2010 we will have some bumps in the road as well. As the economy slowly expands, however, we anticipate a renewed strength in your Company, and a return to our historically strong financial performance. Sincerely, /s/ William B. Grant William B. Grant Chairman, President and Chief Executive Officer Portions of this letter contain “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995. Statements that are not historical in nature, including those that include the words “anticipate”, “estimate”, “should”, “expect”, “believe”, “intend”, and similar expressions, are based on current expectations, estimates and projections of the Company, and they are not guarantees of future performance. Whether actual results will conform to expectations and predictions is subject to known and unknown risks and uncertainties, and there can be no assurance that the actual results anticipated will be realized, or if substantially realized, will have the expected consequences on the Company’s business or operations. These and other risks are discussed in detail in the periodic reports that the Company files with the
